DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on May 29, 2020 and February 22, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.


	As to claim 20, it is unclear what is meant by “an area ratio of the transmissive area of the pixel area”.  A ratio is the quotient of a numerator divided by a denominator.  Here, the “transmissive area of the pixel area” is the numerator.  It is therefore unclear what is the denominator.  Applicant’s specification does not clarify this issue.
	

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-14, 16-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ha et al. (U.S. Patent Publication No. 2012/0074435 A1), as cited in the IDS and hereafter “Ha”.
	

	As to claim 1, Ha teaches:
A first display area including a first pixel area (FIG. 3, lower part).

A second display area including a second pixel area (FIG. 3, upper part) and a transmissive area (TA) adjacent to the second pixel area.


A first pixel (PC and associated light emitting elements) in the first pixel area.


A second pixel (PC and associated light emitting elements in the lower part) in the second pixel area.


A dummy pixel PA2 in the transmissive area, wherein the dummy pixel includes a light emission portion emitting light on both sides.  Ha teaches in FIG. 8 that dummy pixel PA2 includes a light emitting portion 222+223+224b.  Ha’s light emission portion emits light on both sides because electrodes 222, 224b are transparent and therefore emit light in both directions.  See Ha, ⁋⁋ [0079], [0089].


	As to claim 3, Ha teaches the dummy pixel PA2 electrically connected to the second pixel TR1, TR2 of PC by electrode 221.  Id. at FIG. 8.

 	As to claim 4, Ha teaches the dummy pixel PA2 represents a same color as the second pixel (PC and associated light emitting elements in the lower part) given that they both share a same organic light emitting layer 223.


 	As to claim 5, Ha teaches in FIG. 3 a plurality of second pixels (PCs and associated light emitting elements in lower part) and a plurality of corresponding dummy pixels PA2 in the transmissive area TA.


 	As to claim 6, Ha teaches the second pixel (PC and associated light emitting elements in the lower part) includes a transistor TR1, TR2 and a first light-emitting element 221+223+224a and the dummy pixel include a second light-emitting element 222+223+224b.  Id.  Ha further teaches the second light-emitting element electrically connected to the transistor of the second pixel by electrode layer 221.  Id.

 	As to claim 8, Ha teaches the first light-emitting element 221+223+224a includes a first electrode 221, a second electrode 224a, and a light emission member 223 between the first and second electrodes; the second light-emitting element 222+223+224b includes a first electrode 222, a second electrode 224b, and a light emission member 223 between the first and second electrodes, and the first electrode 222 of the second light-emitting element is electrically connected to the first electrode 221 of the first light-emitting element.  Id.


 	As to claim 9, Ha teaches the second electrode 224a of the first light-emitting element and the second electrode 224b of the second light-emitting element extend continuously over the second pixel area and the transmissive area.  Id.

	As to claim 10, Ha teaches the light emission member 223 of the first light-emitting element and the light emission member 223 of the second light-emitting element extend continuously over the second pixel area and the transmissive area.  Id.


 	As to claim 11, Ha teaches the first electrode 221 of the first light-emitting element is at least partially reflective and the first electrode 222 of the second light-emitting element is at least partially transparent.  Id. at ⁋⁋ [0075], [0078].

 	As to claim 12, Ha teaches the first electrode 221 of the first light-emitting element includes a first layer 221b and a second layer 221a.  Id. at FIG. 7A.  The manner in which claim 12 is currently written does not define integrally formed.  Ha teaches the second layer 221a corresponds to a bottom layer of the first electrode 221 and therefore the bottom layer of first electrode 221 is integrally formed with a bottom layer of the first electrode 222 of the second light-emitting element given that they are both co-planar.


 	As to claim 13, Ha teaches the first layer 221b is reflective and the second layer 221 is transmissive.  Id. at ⁋ [0080].

	As to claim 14, Ha teaches planar shapes of the light emission portion of the first pixel and the light emission portion of the second pixel differ from each other by their lateral areas.  Id. at FIG. 8.
	

	As to claim 16, Ha teaches:
A pixel area including a pixel (PA1) including a first light-emitting element 221+223+224a and a transistor (TR1, TR2).

A transmissive area (TA) adjacent to the pixel area and including a dummy pixel PA2 including a second light-emitting element 222+223+224b.


Wherein each of the first light-emitting element and the second light-emitting element includes a first electrode 221/222, a light emission member 223 on the first electrode, and a second electrode 224a/224b on the light emission member.

The first electrode and the second electrode of the second light-emitting element are transparent electrodes.  Ha teaches the first electrode 222 and the second electrode 224b of the second light-emitting element are partially transparent and partially reflective (which suggests a degree of transmission).  Id. at ⁋ [0078].  


	As to claim 17, Ha teaches the first electrode 221 of the first light-emitting element and the first electrode 222 of the second light-emitting element are electrically connected to the transistor by an unlabeled via structure.  Id. at FIG. 8.

 	As to claim 18, Ha teaches the first electrode 221 of the first light-emitting element includes a first layer 221b and a second layer 221a.  Id. at FIG. 7A.  The manner in which claim 18 is currently written does not define integrally formed.  Ha teaches the second layer 221a corresponds to a bottom layer of the first electrode 221 and therefore the bottom layer of first electrode 221 is integrally formed with a bottom layer of the first electrode 222 of the second light-emitting element given that they are both co-planar.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 2 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Ha as applied to claim 1, and further in view of Liu (WO 2019/062236 A1), machine translation provided and hereafter “Liu”.


	As to claim 2, Ha does not teach a pixel density of the second display area is smaller than a pixel density of the first display area.
 	On the other hand, Liu teaches a first area 100 (“second display area”) having a smaller pixel density than that of a second area 200 (“first display area”).  See Liu, Abstract.
 	One of ordinary skill in the art before the effective filing date would have recognized that the application of different pixel densities would yield the predictable result of achieving high light transmittance for full screen display applications.  Id.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the different pixel densities as taught by Liu into the overall display device having first and second displays as taught by Ha.


	As to claim 15, Ha does not teach an optical device overlapping the second display area nor the second display area has higher transmittance than the first display area.
 	On the other hand, Liu teaches a first area 100 (“second display area”) having a smaller pixel density, resulting in higher light transmittance in the first area.  Id.  Liu also teaches an optical device such as a camera overlapping the second display area.  See Partial Machine Translation of Liu, pg. 5.
 	One of ordinary skill in the art before the effective filing date would have recognized that the application of different pixel densities would yield the predictable result of achieving high light transmittance for full screen display applications.  See Liu, Abstract.  Furthermore the incorporation of an optical device such as a camera would yield the predictable benefit of enabling multifunctional cellular phone capabilities.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the different pixel densities as taught by Liu into the overall display device having first and second displays as taught by Ha.

Claims Allowable If Rewritten in Independent Form
 	Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


No Prior Art Applied
 	No prior art has been applied to claim 20 in view of the unclear claim language.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829